Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 1 of 7




                       Exhibit A
          Declaration of Matthew Lee-Ashley
          Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 2 of 7




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

    IOWA CITIZENS FOR COMMUNITY                    )
    IMPROVEMENT, ANIMAL LEGAL                      )
    DEFENSE FUND, ASSOCIATION OF                   )
    IRRITATED RESIDENTS, INSTITUTE                 )
    FOR AGRICULTURE AND TRADE                      )
    POLICY, WATERKEEPER ALLIANCE,                  )
    INC., and WATERKEEPER                          )
    CHESAPEAKE,                                    )
                                                   )
                 Plaintiffs,                       )       Case No. 1:20-cv-2715-TJK
                                                   )
         v.                                        )
                                                   )
    COUNCIL ON ENVIRONMENTAL                       )
    QUALITY and BRENDA MALLORY IN                  )
    HER OFFICIAL CAPACITY AS CHAIR                 )
    OF THE COUNCIL ON                              )
    ENVIRONMENTAL QUALITY,                         )
                                                   )
                 Defendants.1                      )
                                                   )

                       DECLARATION OF MATTHEW LEE-ASHLEY

        I, Matthew Lee-Ashley, declare as follows:

     1. I serve as the Chief of Staff at the Council on Environmental Quality (CEQ). I was

        appointed to this position on April 11, 2021. Previously, I served as CEQ’s Interim Chief

        of Staff, a position to which I was appointed on January 21, 2021.

     2. I submit this declaration in support of Defendants’ request for a stay in the June 17, 2021

        joint status report in the above captioned case.

     3. On July 16, 2020, CEQ under the Trump Administration issued the rulemaking entitled

        Update to the Regulations Implementing the Procedural Provisions of the National



1
 Pursuant to Fed. R. Civ. P. 25(d), Brenda Mallory is automatically substituted for Mary
Neumayr as Chair of the Council on Environmental Quality.
                                                       1
    Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 3 of 7




   Environmental Policy Act, 85 Fed. Reg. 43,304 (July 16, 2020) (2020 Rule) to undertake

   whole-sale amendments to longstanding regulations implementing the National

   Environmental Policy Act (NEPA). As described below, the Biden Administration’s CEQ

   has substantial concerns about the effects of the 2020 Rule on public health, the nation’s

   land, water, and air quality, communities that have been historically marginalized and

   overburdened by pollution, the ability of citizens to have their voices heard in federal

   decision-making processes, and other issues, including the process by which the 2020

   Rule was promulgated and the lawfulness of aspects of the 2020 Rule. CEQ is in the

   process of reconsidering the 2020 Rule and will take appropriate steps to engage

   stakeholders and the public in that process.

4. The CEQ’s reconsideration of the 2020 Rule responds to direction from President Biden.

5. On January 20, 2021, President Biden signed Executive Order 13990 on Protecting

   Public Health and the Environment and Restoring Science to Tackle the Climate Crisis

   (EO 13990) to declare the Administration’s policy “to listen to the science; to improve

   public health and protect our environment; to ensure access to clean air and water; to

   limit exposure to dangerous chemicals and pesticides; to hold polluters accountable,

   including those who disproportionately harm communities of color and low-income

   communities; to reduce greenhouse gas emissions; to bolster resilience to the impacts of

   climate change; to restore and expand our national treasures and monuments; and to

   prioritize both environmental justice and the creation of the well-paying union jobs

   necessary to deliver on these goals.” EO 13990 directs federal agencies to “immediately

   review and, as appropriate and consistent with applicable law, take action to address the

   promulgation of Federal regulations and other actions during the last 4 years that conflict



                                                  2
    Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 4 of 7




   with these important national objectives, and to immediately commence work to confront

   the climate crisis.” A White House fact sheet published on January 20, 2021 to

   accompany EO 13990 directs CEQ to review the 2020 Rule. EO 13990 further directs the

   Council on Environmental Quality to rescind its 2019 draft guidance “Draft National

   Environmental Policy Act Guidance on Consideration of Greenhouse Gas Emissions.”

6. On January 27, 2021, President Biden signed Executive Order 14008 on Tackling the

   Climate Crisis at Home and Abroad (EO 14008) to declare the Administration’s policy

   “that climate considerations shall be an essential element of United States foreign policy

   and national security,” and to “move quickly to build resilience, both at home and abroad,

   against the impacts of climate change that are already manifest and will continue to

   intensify according to current trajectories.”

7. On February 19, 2021, CEQ took its first formal step to implement EO 13900 and 14008

   and revoked its “Draft National Environmental Policy Act Guidance on Consideration of

   Greenhouse Gas Emissions.” 86 Fed. Reg. 10,252.

8. CEQ has commenced a comprehensive reconsideration of the 2020 Rule to evaluate its

   legal basis, policy orientation, and conformance with Administration priorities, including

   the Administration’s commitment to addressing climate change and environmental

   justice. During this process, CEQ will consider the full array of questions and substantial

   concerns connected to the 2020 Rule. Some of the questions that CEQ will consider that

   are directly relevant to this litigation include:

       a. Whether the 2020 Rule may adversely affect environmental justice or impair

           participation by environmental justice communities in the NEPA process;




                                                   3
     Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 5 of 7




       b. Whether the 2020 Rule may adversely affect climate change, climate resilience,

           or environmental quality generally;

       c. Whether the 2020 Rule is consistent with administrative law principles or unduly

           restricts public and community participation, including participation by

           environmental justice communities and their members, or has the foreseeable

           effect of unduly restricting such participation;

       d. Whether the 2020 Rule improperly or unlawfully circumscribes the range of

           alternatives, long recognized by regulation and caselaw to be the heart of an

           Environmental Impact Statement, or has the foreseeable effect of leading agencies

           to consider an improperly narrow range of alternatives;

       e. Whether the 2020 Rule improperly or unlawfully circumscribes the environmental

           effects, including climate change effects, to be evaluated by federal agencies, or

           has the foreseeable effect of leading agencies to improperly circumscribe the

           environmental effects considered;

       f. Whether the 2020 Rule improperly or unlawfully excludes certain actions from

           the definition of “major federal action” for purposes of NEPA’s applicability, or

           has the foreseeable effect of improperly excluding certain federal actions from

           review under NEPA.

9. CEQ is actively working to decide how to address the questions and concerns described

   in paragraph 8, including whether to propose to amend or repeal the 2020 Rule, in whole

   or in part.

10. CEQ is committed to ensuring that its regulations enable agencies to respond effectively

   to the climate crisis and the need to transition to a clean energy economy; identify and



                                                 4
     Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 6 of 7




   elevate the pressing and critical considerations of environmental justice; provide the

   public, and particularly environmental justice communities, with full and fair

   opportunities to inform federal decision making; and provide for sustainable economic

   development and job creation, including by facilitating the development and restoration

   of critical infrastructure and climate resilient projects. CEQ is also committed to ensuring

   that its regulations conform to all legal requirements and are consistent with NEPA’s

   purposes set forth by Congress.

11. CEQ will initiate rulemaking to propose amendments to the 2020 Rule to revise the

   NEPA implementing regulations to comply with the statute’s text and goals; provide

   regulatory certainty to stakeholders; promote better decision making consistent with

   NEPA’s statutory requirements; ensure appropriate coordination among Federal agencies,

   and State, Tribal, and local governments during the environmental review process; and

   meet environmental, climate change, and environmental justice objectives.

12. The Office of Management and Budget’s Office of Information and Regulatory Affairs’

   Spring 2021 Unified Agenda of Regulatory Actions includes the following details

   regarding CEQ’s planned regulatory actions:

       a. CEQ plans to extend the deadline by two years for Federal agencies to develop or

          revise proposed procedures for implementing the procedural provisions of NEPA

          and the 2020 Rule. (Regulatory Identification Number (RIN) 0331-AA08)

       b. CEQ is considering a phased rulemaking to identify necessary revisions in order

          to comply with the law; meet the environmental, climate change, and

          environmental justice objectives of EOs 13990 and 14008; ensure full and fair

          public involvement in the NEPA process; provide regulatory certainty to



                                                5
        Case 1:20-cv-02715-TJK Document 22-1 Filed 06/17/21 Page 7 of 7




               stakeholders; and promote better decision making consistent with NEPA’s

               statutory requirements. A phase 1 rulemaking would propose a narrow set of

               changes to the 2020 Rule to address these goals. (RIN 0331-AA05) A phase 2

               rulemaking would propose broader changes to the 2020 Rule to address these

               goals. (RIN 0331-AA07)



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed this 15th day of June, 202l.

                                                                            Digitally signed by
                                                             MATTHEW MATTHEW
                                                                        ASHLEY
                                                                                   LEE-

                                                             LEE-ASHLEY Date: 2021.06.15
                                                            ______________________________
                                                                     15:10:17 -04'00'




                                                            Matthew Lee-Ashley

                                                            Chief of Staff

                                                            Council on Environmental Quality




                                                     6
